Citation Nr: 0324017	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The appellant had military duty from February 1980 to April 
1980.  His service separation papers indicate that he was 
discharged from the trainee discharge program.  It was not 
indicated that he was injured, rather he was reportedly 
marginal or nonproductive.  He was separated from Fort 
Benning, Georgia.  He was discharged to the Pennsylvania Army 
National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Pittsburgh, Pennsylvania Regional 
Office (RO).


REMAND

For the reasons discussed below, the Board finds that further 
development must be completed before proceeding with the 
disposition of this appeal.  

The appellant contends that he presently has a left knee 
disorder that is related to active service.  However, the 
claims file does not contain service medical records although 
it documents attempts by the RO to secure those records.  

In Form NA 13055, dated in August 1999, the appellant 
indicated that he had been a member of the Pennsylvania Army 
National Guard from January 1980 to April 1980, and had 
suffered a knee injury during active duty training at Fort 
Benning in Georgia.  He reported hospital treatment at Martin 
Army Hospital.  Pursuant to a Board remand, in July 2001 the 
RO again requested the appellant's service medical records 
and verification of all periods of service from the National 
Personnel Records Center (NPRC).  NPRC responded that the 
appellant's record could not be identified based on the 
information furnished and that completion of Form NA 13075 
was necessary for further search.  The appellant's DD 214 was 
subsequently received showing active service from 
February1980 to April 1980 and prior inactive service of 2 
months and 12 days.  

While the RO has made several attempts to obtain any service 
medical records from NPRC, the claims file does not contain a 
clear negative reply from that entity and it is unclear 
whether any alternative sources were searched for all 
available National Guard medical records.  He has previously 
been requested to provide medical records in his possession.  
Additionally, there is no evidence in the claims file to 
suggest that the RO made direct inquiry to the National Guard 
unit or the Adjutant General of Pennsylvania the Pennsylvania 
Army National Guard with respect to the appellant's medical 
record.  Further development, therefore, is warranted in 
order to ensure to locate any available service medical 
records.  Specifically, the hospital at Fort Benning be 
contacted for any inpatient records that may be available.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the appellant 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  Additionally, the appellant is hereby given 
notice of the need to provide information concerning 
treatment of the knee from 1980 to the present.

Accordingly, while the Board regrets the delay, the 
appellant's claim is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
appellant explain how, where, and when he 
sustained the claimed injury to his left 
knee during service and provide as much 
information as possible about the 
specific dates and places of treatment.  

2.  The RO should again request the 
appellant's service medical records from 
NPRC (to include any clinical records 
from the Army hospital at Fort Benning, 
the appellant's National Guard 
unit(s)/Office of the Adjutant General in 
Pennsylvania, the Army Reserve Personnel 
Records Command (AR-PERSCOM), and the 
Records Management Center (RMC), or any 
other appropriate organization to obtain 
any National Guard medical records that 
may be available.  The hospital at Fort 
Benning should also be contacted for any 
inpatient records that might be 
available.  Any records obtained should 
be associated with the claims folder.  
The measures undertaken should be 
specifically recorded.  In the event that 
records are unavailable, this should be 
noted in writing in the claims folder.  
The RO should request any such 
organization to state in writing whether 
it has searched all applicable secondary 
sources for documentation of any relevant 
treatment the appellant may have received 
during National Guard active duty 
training from February 1980 to April 
1980.  If any such organization has not 
searched alternative sources, the reason 
should be stated for the record. 

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  Furthermore, the 
appellant is hereby notified that he 
should submit, or make arrangement for 
the RO to obtain any medical records of 
treatment for the left knee from 1980 to 
the present.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the appellant and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  If there is no evidence added 
since the last supplemental statement of 
the case, then additional adjudication 
need not be done.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




